Citation Nr: 1705151	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  06-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for a left ankle disorder from July 15, 2014, to May 11, 2007, and greater than 20 percent from August 1, 2007.

2.  Entitlement to an increased evaluation for a left knee disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a low back disorder, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder, to include as secondary to a service connected disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to September 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1992 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In May 2011, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing is of record.  In November 2016, VA informed the Veteran that the Veterans Law Judge (VLJ) who conducted his hearing was no longer employed by the Board and that the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7101(c); 38 C.F.R. § 20.707.  The Veteran was then offered the opportunity to testify at a new hearing.  He later informed the Board in writing in December 2016 that he did not wish to have another hearing and he asked that his appeal be decided based on the evidence of record.  

The Agency of Original Jurisdiction (AOJ) in October 2007 awarded the Veteran a temporary total disability rating from May 11, 2007, to July 31, 2007, for his service connected left knee disorder based on surgical or other treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  Thereafter, in November 2010, the AOJ awarded him a 20 percent evaluation, effective August 1, 2007.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disorder originates from a March 1998 rating decision that denied service connection on a direct basis.  That is, the AOJ denied the claim on the basis that the evidence did not establish a relationship between residuals of a right ankle sprain and any disease or injury incurred during military service.  The Veteran did not appeal this issue and the March 1998 decision is final with respect to this issue.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200.  Thereafter, the Veteran raised a new theory of service connection at a hearing before a Decision Review Officer in August 2005, claiming that his right ankle disorder is secondary to his service connected left ankle disorder.  A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Also, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs v. Peake, 520 F.3d (Fed. Cir. 2008); Bingham v. Principi, 18 Vet. App. 470 (2004) (final denial on one theory is a final denial on all theories).

The Veteran testified in May 2011 that his doctors told him that he was compensating for his left leg by putting more pressure on his right leg.  He also reported that he has arthritis in his right ankle.  This puts VA on notice of evidence which may prove to be new and material but has not been submitted with the application.  Accordingly, VA has a duty under 38 U.S.C.A. § 5103 to inform the Veteran of the evidence that is "necessary to complete the application."  More specifically, VA's duty here is to inform the Veteran of the necessity of presenting probative nexus evidence such as a statement from his doctor that links a present right ankle disability to his service-connected left ankle disability (or to service) in order to complete his application for reopening this service connection claim.  Graves v. Brown, 8 Vet. App. 522 (1996). 

Regarding the Veteran's increased rating claims, a review of the most recent supplemental statement of the case in November 2015 as well as the record reveals that the AOJ relied on findings dated over a decade ago, in 2004, to continue the ratings for the Veteran's service connected left ankle, left knee and low back disabilities.  The record also shows that he was last examined by VA for his GERD symptoms in July 2006.  These findings are inadequate as far as evaluating the Veteran's present level of orthopedic and gastrointestinal symptoms in light of the period of time that has passed and after considering his reported symptoms at the May 2011 Board hearing which suggest a change in the severity of these disabilities.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (the present level of disability is of primary concern when evaluating a service connected disability); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  Accordingly, a remand is necessary in order to afford the Veteran a thorough and contemporaneous examination for his left ankle, left knee and low back disabilities as well as for his GERD.  

Moreover, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) which impacts this case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  In this regard, the Court found that range of motion testing for joints should include active motion, passive motion, weight-bearing; and non-weight bearing motions.  These test findings should be included on the examination report.  

Also, in the Board's prior remand in November 2011, the Board directed that the Veteran's Vocational Rehabilitation and Education (VT&E) folder be obtained.  The record shows that the AOJ made an electronic mail request for the folder in December 2011, but there is no response on file and no VR&E folder.  Accordingly, the AOJ should secure for the record the Veteran's VR&E folder and if the folder cannot be obtained, document this fact in the Veteran's electronic claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Lastly, with respect to the issue of entitlement to a TDIU prior to September 24, 2014, the RO denied this claim on the basis that the Veteran did not meet the percentage requirements for such a rating.  38 C.F.R. § 4.16(a).  As such, this issue must be deferred pending resolution of the increased rating claims since these claims could substantially affect the TDIU claim.  On remand, the AOJ should conduct any additional development deemed necessary to address the appeal for a TDIU.  

In light of the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran of the necessity of submitting probative nexus evidence and provide him with the opportunity to submit medical evidence that links a postservice right ankle disability to a service-connected disability or to service.  

2.  Update the electronic claims file with any outstanding pertinent VA treatment records.

3.  Make attempts to obtain and associate with the electronic claims folder the Veteran's Vocational Rehabilitation and Education folder.  All efforts to obtain these records should be fully documented and a negative response should be provided if no records exist.  The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e).

4.  After completing the preceding development, the Veteran should be afforded VA examinations to ascertain the current nature and severity of his service-connected left ankle, left knee, low back, and gastrointestinal disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The examiners are requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected disabilities.

(a) With respect to the Veteran's left ankle, left knee and low back disorders, the examiner(s) should conduct range of motion testing for these joints based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.  The left measurements (knee and ankle) should be compared to the joints on the right.

(b) The examiner(s) should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion. 

5.  Thereafter, after undertaking any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


